Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 5 and 7-9 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed steps of in response to determining, based on the traffic jam information, that the travel lane is jammed, performing in-traffic-jam self-driving control, the in-traffic-jam self-driving control including selecting one of the intervehicle maintaining control or low torque travel control configured to cause the host vehicle to travel by a low drive torque lower than a drive torque determined based on the basic self-driving control; the in-traffic-jam self-driving control further including: executing the low torque travel control in response to determining that the intervehicle distance becomes equal to or less than a predetermined upper limit distance, the predetermined upper limit distance being set larger than the predetermined target intervehicle distance, and executing the intervehicle maintaining control in response to determining that the intervehicle distance exceeds the predetermined upper limit distance, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shelley Chen/
Patent Examiner
Art Unit 3667
March 26, 2022